Exhibit 10.1

EXECUTION VERSION

SHARE PURCHASE AGREEMENT

BY AND AMONG

TAXUS CARDIUM PHARMACEUTICALS GROUP, INC.,

ANGIONETICS, INC.

AND

PINEWORLD CAPITAL LIMITED

Dated as of June 7, 2016



--------------------------------------------------------------------------------

EXECUTION VERSION

TABLE OF CONTENTS

 

              Page   SECTION 1 DEFINITIONS AND INTERPRETATIONS      1      1.1
   Definitions      1      1.2    Certain Interpretations      5    SECTION 2
PURCHASE AND SALE OF THE SHARES; CLOSING DELIVERIES      6      2.1    Purchase
and Sale of the Shares      6      2.2    Closing Deliveries      7    SECTION 3
REPRESENTATIONS AND WARRANTIES OF CARDIUM AND ANGIONETICS      7      3.1   
Organization      7      3.2    Authority      7      3.3    Subsidiaries      8
     3.4    No Conflicts      8      3.5    Governmental Filings and Consents   
  8      3.6    Angionetics Capital Structure      8      3.7    Financial
Statements      9      3.8    Absence of Changes      9      3.9    Taxes     
10      3.10    Litigation      10      3.11    Title to Assets: Property     
10      3.12    Contracts      11      3.13    Intellectual Property      13   
  3.14    Personnel      13      3.15    Employee Benefit Plans      14     
3.16    Compliance with Laws; Permits      15      3.17    Certain Relationships
and Related Transactions      15      3.18    Insurance      15      3.19   
Obligations of Management      16      3.20    Registration and Voting Rights   
  16      3.21    Disclosure      16      3.22    Brokers and Finders      16   
  3.23    No “Bad Actor” Disqualification      16    SECTION 4 REPRESENTATIONS
AND WARRANTIES BY INVESTOR      16      4.1    Organization      16      4.2   
Authority      16      4.3    No Conflicts      17      4.4    Governmental
Filings and Consents      17      4.5    No Registration      17      4.6   
Investment Intent      17      4.7    Investment Experience      17      4.8   
Speculative Nature of Investment      18      4.9    Access to Information     
18      4.10    Securities Law Compliance      18      4.11        Brokers and
Finders      18   

 

-i-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

              Page   SECTION 5 ADDITIONAL AGREEMENTS      18      5.1    Right
of First Refusal      18      5.2    Tag-along Rights      19      5.3   
Survival of Representations and Warranties      20      5.4    Indemnification
     21      5.5    Certain Payments      21      5.6    Refund of Term Sheet
Fee      22    SECTION 6      22    CONDITIONS TO CLOSING      22      6.1   
Conditions to Obligations of All Parties      22      6.2    Conditions to
Obligations of Investor      22      6.3    Conditions to Obligations of
Angionetics      23    SECTION 7      24    TERMINATION      24      7.1   
Termination      24      7.2    Effect of Termination      25    SECTION 8
MISCELLANEOUS      25      8.1    Further Assurances      25      8.2    Notices
     25      8.3    Fees and Expenses      25      8.4    Successors and Assigns
     25      8.5    Third Parties      26      8.6    Entire Agreement      26
     8.7    Amendments      26      8.8    No Delays or Omissions      26     
8.9    Governing Law      26      8.10    Jurisdiction; Venue      26      8.11
   Attorneys’ Fees      26      8.12        Counterparts      26   

 

-ii-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBITS

Exhibit A – Certificate of Designation of Series A Convertible Preferred Stock

Exhibit B – Investor Rights Agreement

Exhibit C – License Agreement

Exhibit D – Term Sheet, as amended

Exhibit E – Form of Opinion of Counsel for Cardium and Angionetics

 

-iii-



--------------------------------------------------------------------------------

EXECUTION VERSION

SHARE PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
June 7, 2016, by and among Taxus Cardium Pharmaceuticals Group, Inc., a Delaware
corporation (“Cardium”), Angionetics, Inc., a Delaware corporation
(“Angionetics”) and Pineworld Capital Limited, a Hong Kong limited liability
company ( “Investor”), with respect to the following facts:.

A. Cardium is the beneficial and registered owner of the entire issued share
capital of Angionetics.

B. Angionetics desires to sell to Investor, and Investor desires to purchase
from Cardium, 600,000 shares (the “Shares”) of Angionetics’ Series A Convertible
Preferred Stock, par value $0.0001 per share (the “Series A Preferred Stock”),
with the rights, privileges and preferences set forth in the Certificate of
Designation attached hereto as Exhibit A (the “Certificate of Designation”) on
the terms and conditions contained in this Agreement.

C. Angionetics and Investor are concurrently entering into that certain
Investors Rights Agreement of even date herewith in the form attached hereto as
Exhibit B (the “Investors Rights Agreement”) and that certain License Agreement
of even date herewith in the form attached hereto as Exhibit C (the “License
Agreement”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties agree as follows:

SECTION 1

DEFINITIONS AND INTERPRETATIONS

1.1 Definitions. The terms used in this Agreement shall have the meanings
ascribed thereto herein. When a term is used, but not defined, in a Schedule or
Appendix to this Agreement, it shall have the meaning ascribed thereto in this
Agreement.

“Action” means any action, suit, claim, charge, demand, cause of action or suit
(whether in contract or tort or otherwise), litigation (whether at law or in
equity, whether civil or criminal), controversy, assessment, arbitration,
investigation, audit, hearing, complaint or other proceeding.

“Affiliate” means, with respect to any Person, (a) if such Person is a natural
Person, a spouse of such Person, or any child or parent of such Person, and
(b) if such Person is not a natural Person, any Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person, where “control” means the possession, directly or indirectly, of
the power to direct the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. With respect to
Investor, Affiliate shall include a company or other entity that is controlled
by, or under common control with Huapont Life Sciences Co. Ltd. or its
shareholders, Zhang Songshan or Zhang Yizhuo.

“Agreement” has the meaning set forth in the Preamble.

“Bad Actor Disqualification” means any of the “bad actor” disqualifications
described in Rule 506(d)(1)(i) through (viii) under the Securities Act.

 

-1-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Business” means the business of Angionetics as it currently is conducted and as
currently proposed to be conducted.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which commercial banks in San Diego, California are authorized or obligated by
Law to close.

“Cardium” has the meaning set forth in the Preamble.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the Angionetics Common Stock, par value $0.0001 per share.

“Conflict” means, with respect to any Person, any action that will contravene,
conflict with or result in any violation of or default under (with or without
notice or lapse of time, or both) or give rise to a right of termination,
cancellation, modification or acceleration of any obligation or loss of any
benefit, result in the creation or imposition of any Lien under or impair such
Person’s or its Subsidiaries’ rights or alter the rights or obligations of a
third party with respect to the matter in question.

“Contract” shall mean any written or oral contract, agreement, arrangement,
instrument, commitment or undertaking of any nature (including leases, licenses,
mortgages, notes, guarantees, sublicenses, subcontracts, letters of intent and
purchase orders).

“Conversion Shares” shall mean the shares of Common Stock issuable upon
conversion of the Shares.

“Damages” means damage, loss, Liability, claim, deficiency, Tax, judgment, fine,
penalty, interest, cost, fine, penalty, charge, fees or other expense (including
reasonable attorneys’, consultants’ and experts’ fees and expenses), directly or
indirectly paid, sustained or incurred by an applicable party.

“Disclosure Schedule” has the meaning set forth in Section 3.

“Employee” shall mean any current or former or retired employee, director or
officer of Angionetics or Cardium, as applicable.

“Employee Plan” shall mean any plan, program, policy, practice, contract,
agreement or other arrangement providing for compensation, bonus pay, severance,
benefits, termination pay, change of control pay, deferred compensation,
performance awards, long-term incentive plan, share incentive plan, share option
scheme, stock or stock related awards, phantom stock, commission, vacation,
profit sharing, pension benefits, welfare benefits, material fringe benefits or
other employee benefits or remuneration of any kind, whether written or
unwritten, funded or unfunded, which is or has been maintained, contributed to,
or required to be contributed to, by Cardium or Angionetics for the benefit of
any Employee and with respect to which Angionetics has any Liability or
obligation.

“Financial Statements” has the meaning set forth in Section 3.7.

“Fundamental Representation” means (i) with respect to Cardium and Angionetics,
the representations contained in Section 3.1 (Organization), Section 3.2
(Authority), Section 3.4 (No Conflict), Section 3.5 (Government Filings and
Consents), Section 3.6 (Angionetics Capital

 

-2-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Structure); and (ii) with respect to Investor means the representations
contained in Section 4.1 (Organization) and Section 4.2 (Authority).

“Governmental Authority” shall mean any federal, state, municipal, national,
multinational, governmental public body, local or any foreign government, or
political subdivision thereof, or any authority, agency or commission entitled
to exercise any administrative, executive, judicial, legislative, police,
regulatory or Taxing Authority or power, any court or tribunal (or any
department, bureau or division thereof), or any arbitrator or arbitral body.

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing any Indebtedness of any other Person (the
“Primary Obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or (c) to maintain working capital, equity capital
or other financial statement condition or liquidity of the Primary Obligor so as
to enable the Primary Obligor to pay such Indebtedness; provided, however, that
the term Guarantee shall not include endorsements for collection or deposit, in
each case in the ordinary course of business.

“Indebtedness” shall mean all Liabilities, without duplication (including any
applicable interest and premiums, penalties, fees, expenses, costs, or payments)
(i) for borrowed money, (ii) evidenced by notes, bonds, debentures or similar
instruments, (iii) for the deferred purchase price of property, goods or
services, (iv) under capital leases, (v) under any letter of credit, banker’s
acceptance or similar transaction, (vi) under any foreign exchange contract or
other similar agreement designed to protect against fluctuations in currency
value, (vii) under deferred compensation, consulting or noncompetition
agreements, (viii) under severance plans, bonus plans or similar arrangements,
triggered or made payable as a result of the transactions contemplated hereby,
or (ix) in the nature of guarantees of the obligations described in the
preceding clauses (i)–(viii), inclusive, of any other Person. For the avoidance
of doubt, any termination or other fee payable in connection with the
termination or repayment of any Indebtedness or otherwise arising in connection
with this Agreement under the terms of such Indebtedness, shall constitute
Indebtedness.

“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world: (i) trademarks and service marks, including all
applications and registrations and the goodwill connected with the use of and
symbolized by the foregoing; (ii) copyrights, including all applications and
registrations related to the foregoing; (iii) trade secrets and confidential
know-how; (iv) patents and patent applications; (v) internet domain name
registrations; and (vi) other intellectual property and related proprietary
rights, interests and protections.

“Intercompany Agreements” has the meaning set forth in Section 3.12(q).

“Interim Balance Sheet” has the meaning set forth in Section 3.7.

“IRS” means the United States Internal Revenue Service.

“Knowledge of Angionetics” means the actual knowledge, after reasonable inquiry
of those Employees of Angionetics and the advisors of Angionetics who are aware
of this

 

-3-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

transaction, in each case, that would be reasonably expected to have knowledge
of the matter in question, of Christopher J. Reinhard, Duane Linstrom and Lois
Chandler.

“Knowledge of Cardium” means the actual knowledge, after reasonable inquiry of
those Employees of Cardium and the advisors of Cardium who are aware of this
transaction, in each case, that would be reasonably expected to have knowledge
of the matter in question, of Christopher J. Reinhard, Duane Linstrom and Lois
Chandler.

“Law” or “Laws” means federal, state, municipal or local, foreign, supranational
(including without limitation laws of the European Union) or other laws,
statutes, constitutions, treaties, principles of common law, directive, standard
ordinances, codes, edicts resolutions, promulgations, rules, regulations,
orders, judgments, rulings, writs, injunctions, decrees, or any other similar
legal requirements issued, enacted, adopted, promulgated, implemented or
otherwise put into effect by or under the authority of any Governmental
Authority.

“Liabilities” shall mean, with respect to any Person, any and all liabilities
and obligations of any kind (whether known or unknown, contingent, accrued,
unaccrued, due or to become due, secured or unsecured, matured or otherwise),
including accounts payable, all liabilities and obligations related to
Indebtedness or Guarantees, costs, expenses, royalties payable, and other
reserves, accrued bonuses and commissions, accrued vacation and any other form
of leave, termination payment obligations, employee expense obligations and all
other liabilities and obligations of such Person or any of its Subsidiaries or
Affiliates, regardless of whether such liabilities are required to be reflected
on a balance sheet in accordance with US GAAP.

“Lien” means any lien, statutory lien, pledge, mortgage, security interest,
charge, claim, encumbrance, right of pre-emption, right of first refusal,
easement, right of way, covenant, restriction, right, lease, trust, order,
decree, title defect, option, conditional sale or other title retention
agreement or any other security interest or continuing conflicting claim of
ownership or right to use or any other third party rights of any kind or nature
(or any agreement or arrangement to create any of them).

“Material Contract” or “Material Contracts” has the meaning set forth in
Section 3.12.

“Organizational Documents” means, the memorandum of association, articles of
association and similar organization documents of an entity, as amended.

“Permits” means all permits, concessions, grants, franchises, licenses and other
governmental authorizations and approvals.

“Person” means any natural person, company, corporation, limited liability
company, general or limited partnership, trust, proprietorship, joint venture,
or other business entity, unincorporated association, organization or
enterprise, or any Governmental Authority.

“Related Agreements” means Investors’ Rights Agreement and the License Agreement
and all other agreements, documents, consents, instruments and certificates
entered or delivered in connection with the transactions contemplated herein by
or on behalf of Cardium, Angionetics or Investor.

“Related Party” means any current or former shareholder, Employee, officer,
director of Angionetics, or any of their Affiliates or Representatives.

 

-4-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Representative” shall mean with respect to a Person, such Person’s officers,
shareholders, employees, directors, employees, Affiliates, investment bankers,
attorneys, accountants, or other agents, advisors or representatives.

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

“Series A Preferred Stock” has the meaning set forth in the Recitals.

“Subsidiary” means, with respect to any party, any corporation or other
organization, whether incorporated or unincorporated, of which (i) at least a
majority of the securities or other interests having by their terms ordinary
voting power to elect a majority of the board of directors or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly owned or controlled by such party, corporation or
organization or by any one or more of its subsidiaries or (ii) such party,
corporation or organization or any other subsidiary of such party, corporation
or organization is a general partner (excluding any such partnership where such
party, corporation or organization or any subsidiary of such party does not have
a majority of the voting interest in such partnership).

“Tax” or “Taxes” means (i) all federal, state, local or foreign taxes, charges,
fees, imposts, levies or other assessments, including all income, gross
receipts, capital, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, escheat, excise, severance, stamp, occupation,
property and estimated taxes, customs duties, fees, assessments and charges of
any kind whatsoever, together with any interest, penalties, fines, additions to
Tax or additional amounts (whether disputed or not) imposed by any Taxing
Authority, (ii) any Liability for the payment of any amounts of the type
described in clause (i) of this sentence as a result of being a member of an
affiliated, consolidated, combined, unitary, aggregate or similar group for any
taxable period, and (iii) any Liability for the payment of any amounts of the
type described in clause (i) or (ii) of this sentence as a result of being a
transferee of or successor to any Person or as a result of any express or
implied obligation to assume such Taxes or to indemnify any other Person or
otherwise by operation of law.

“Tax Return” means any return, report, information statement, estimate or claim
for refund with respect to any Tax (including any elections, declarations,
schedules, statements or attachments thereto, and any amendment thereof), and,
where permitted or required, affiliated, combined, consolidated, unitary,
aggregate or similar returns for any group of entities.

“Taxing Authority” shall mean the IRS or any other governmental body (whether
state, local or foreign) responsible for the administration of any Tax.

“Transaction” means the sale of the Shares and the related transactions as
described in this Agreement and the Related Agreements.

“US GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.

1.2 Certain Interpretations. As used in this Agreement:

(a) References to a Schedule or an Exhibit shall mean a Schedule or an Exhibit
to this Agreement unless otherwise indicated.

 

-5-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b) References to an Article or a Section shall mean to an Article or a Section
of this Agreement unless otherwise indicated.

(c) The words “include,” “includes” and “including” when used herein shall be
deemed in each case to be followed by the words “without limitation.”

(d) The words “hereof,” “herein”, “hereby” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.

(e) The term “Dollars” or the symbol “$” shall mean United States dollars.

(f) Unless the context otherwise requires, all references in this Agreement to
the Subsidiaries of a legal entity shall be deemed to include all direct and
indirect Subsidiaries of such entity.

(g) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term.

(h) The headings set forth in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

(i) The parties hereto agree that they have been represented by legal counsel
during the negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document shall be construed against
the party drafting such agreement or document.

(j) A reference to legislation or to a legal concept in a particular
jurisdiction shall, as the context requires, be construed as a reference to any
equivalent legislation or legal concept in any other relevant jurisdiction.

SECTION 2

PURCHASE AND SALE OF THE SHARES; CLOSING DELIVERIES

2.1 Purchase and Sale of the Shares.

(a) Angionetics hereby agrees to sell, convey, and transfer to Investor, and
Investor hereby purchases from Angionetics, all legal and beneficial right,
title and interest in and to the Shares, free and clear of all Liens.

(b) The purchase price for the Shares is Five dollars U.S. ($5.00) per share,
for an aggregate of Three Million U.S. Dollars ($3,000,000) payable on the terms
and conditions set forth below.

(c) The sale of the Shares shall take place in two closings. Each closing will
take place promptly (and in any event within five (5) Business Days) following
the satisfaction or waiver of each of the conditions to closing set forth in
Section 6 below. At the first closing, Investor will purchase from Angionetics,
and Angionetics will sell to Investor, 200,000 of the

 

-6-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Shares. At the second closing, Investor will purchase from Angionetics, and
Investor sell to Investor, the remaining 400,000 Shares.

2.2 Closing Deliveries. In connection with each closing, the parties will make
the following deliveries:

(a) At the first closing, (i) Angionetics shall deliver to Investor a
certificate representing issuance of 200,000 the Shares; and (ii) Investor shall
deliver $1,000,000 to Angionetics by wire transfer of immediately available
funds.

(b) At the second closing, (i) Angionetics shall deliver to Investor a
certificate representing issuance of 400,000 the Shares; and (ii) Investor shall
deliver $2,000,000 to Angionetics by wire transfer of immediately available
funds.

SECTION 3

REPRESENTATIONS AND WARRANTIES OF CARDIUM AND ANGIONETICS

Cardium and Angionetics, jointly and severally, hereby make the representations
and warranties contained in this Section 3 to Investor; provided, however that
the representations and warranties shall be qualified by the disclosure set
forth in the corresponding section or subsection of the disclosure schedule
delivered by Cardium and Angionetics to Investor, dated as of the date hereof
(it being understood that disclosure in any section or subsection in the
Disclosure Schedule with respect to a representation or warranty shall apply to
other sections or subsections in the Disclosure Schedule without repetition in
such other section or subsection to the extent that it is reasonably apparent on
the face of such disclosure that the disclosure applies to such other section or
subsection) (the “Disclosure Schedule”):

3.1 Organization.

(a) Cardium is a corporation duly organized, validly existing and in good
standing under the laws of the state of Delaware and has full corporate power
and authority to own and operate its properties and assets to carry on its
business as presently conducted or proposed to be conducted. Cardium is
presently qualified to do business as a foreign corporation in each jurisdiction
where the properties owned or leased by it or the operation of its business as
currently conducted makes such qualification necessary; except where the failure
to be so qualified could reasonably be expected to have a material adverse
effect on Cardium’s financial condition or business as presently conducted or
proposed to be conducted.

(b) Angionetics is a corporation duly organized, validly existing and in good
standing under the laws of the state of Delaware and has full corporate power
and authority to own and operate its properties and assets to carry on its
business as presently conducted or proposed to be conducted. Angionetics is
presently qualified to do business as a foreign corporation in each jurisdiction
where the properties owned or leased by it or the operation of its business as
currently conducted makes such qualification necessary; except where the failure
to be so qualified could reasonably be expected to have a material adverse
effect on Angionetics’ financial condition or business as presently conducted or
proposed to be conducted.

3.2 Authority. All corporate action on the part of the Cardium and Angionetics
necessary for the authorization, execution and delivery of this Agreement, the
performance of all obligations of Angionetics and Cardium hereunder, including
the sale and delivery of the

 

-7-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Shares, has been taken and no further action is required by Cardium or
Angionetics, its board of directors or its stockholders in connection therewith.
This Agreement constitutes a valid and legally binding obligation of Angionetics
and Cardium, enforceable in accordance with its terms except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(b) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

3.3 Subsidiaries. Angionetics does not own or control, directly or indirectly,
any interest in any corporation, partnership, limited liability company,
association or other business entity.

3.4 No Conflicts. The execution and delivery of this Agreement by Cardium and
Angionetics, the execution and delivery of the Related Agreements by
Angionetics, and each certificate and other instrument required to be executed
and delivered by Cardium and Angionetics pursuant hereto and thereto, the
compliance with the provisions of this Agreement, the Related Agreements, and
each certificate or other instrument required to be executed and delivered by
any or each of Cardium and Angionetics pursuant hereto and thereto, the
consummation of the Transaction and the other transactions contemplated hereby
and thereby, in each case, will not (a) result in any Conflict with any
provision of the Organizational Documents of Cardium or Angionetics, (b) result
in any Conflict with any Material Contract or any contract or agreement or
obligation to any Person with which Cardium or Angionetics had prior discussions
or entered into prior agreements with regarding the issuance of equity in
Angionetics and the granting of license rights that are subject to the License
Agreement, (c) result in the creation or imposition of any Lien upon any assets
of any or each Cardium or Angionetics, or (d) violate in any material respect
any Laws applicable to Cardium or Angionetics, or any of their properties or
assets.

3.5 Governmental Filings and Consents. No consent, approval, order or
authorization of, or registration, declaration, notice or filing with any
Governmental Authority is required on the part of Cardium or Angionetics in
connection with the execution and delivery of this Agreement or the Related
Agreements or the consummation of the Transaction or any other transactions
contemplated hereby or thereby.

3.6 Angionetics Capital Structure. Angionetics is authorized to issue
200,000,000 shares of Common Stock and 40,000,000 shares of preferred stock, par
value $0.0001 per share. There are currently 3,400,000 shares of Common Stock
and zero shares of Angionetics preferred stock outstanding. Under the terms of
the 2016 Equity Plan, there are reserved for issuance (i) 350,000 shares of
Common Stock, plus (ii) an allotment of Common Stock equal to 10% of the Common
Stock then outstanding upon the issuance of certain performance milestones
described therein. All of the outstanding shares of capital stock of Angionetics
have been duly authorized and validly issued and are fully paid and
non-assessable and were issued in compliance with applicable state and federal
securities laws and any applicable rights of third parties. The Shares and the
Conversion Shares, when issued, will be free of any liens or encumbrances, other
than any liens or encumbrances created or imposed upon Investor. Except as set
forth in this Section 3.6, there are no outstanding (i) shares of capital stock
or voting securities of Angionetics, or (ii) options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of capital
stock or voting securities or securities convertible into or exchangeable for
capital stock or voting securities of Angionetics, or contracts, commitments,
understandings or

 

-8-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

arrangements by which Angionetics may become bound to issue additional shares of
capital stock or voting securities, or securities or rights convertible or
exchangeable into shares of capital stock or voting securities of Angionetics.
No Person has any right of first refusal, preemptive right, right of
participation, right of first refusal, right of co-sale or similar right in
favor of stockholders with respect to any of the Shares and the Conversion
Shares, or the issuance or sale thereof, whether pursuant to Angionetics’
certificate of incorporation or bylaws, applicable law, contract or otherwise.

3.7 Financial Statements. Cardium has previously made available to Investor the
following financial statements for Cardium and Angionetics, respectively
(collectively, the “Financial Statements”): (i) the unaudited consolidated
balance sheet of Cardium and the unaudited balance sheet of Angionetics as of
December 31, 2014 and December 31, 2015 and the consolidated statements of
income, changes in stockholders’ equity and cash flow of Cardium and the
statements of income, changes in stockholders’ equity and cash flow of
Angionetics for the twelve (12) month period ended December 31, 2014 and 2015,
and (ii) the unaudited consolidated balance sheet of Cardium and the unaudited
balance sheet of Angionetics as of March 31, 2016, (the “Interim Balance Sheet”)
and consolidated statements of income, changes in stockholders’ equity and cash
flow of Cardium and statements of income, changes in stockholders’ equity and
cash flow of Angionetics as of and for the two month period ended March 31,
2016. The Financial Statements (A) are derived from and are prepared in
accordance with Angionetics’ and Cardium’ books and records, and (B) are correct
in all material respects and fairly present the financial condition of
Angionetics and Cardium at the dates therein indicated and the results of
operations and cash flows of Angionetics and Cardium for the periods therein
specified (subject, to normal recurring year-end audit adjustments, none of
which individually or in the aggregate will be material).

3.8 Absence of Changes. From the date of the Interim Balance Sheet to the date
hereof, (i) each of Angionetics and Cardium has operated its business in the
ordinary course of business, consistent with past practice, (ii) no event or
events have occurred that would, in each case or in the aggregate, be material
to either Angionetics or Cardium, and (iii) without limiting the generality of
the foregoing, neither Angionetics nor Cardium has:

(a) increased any compensation or benefits or paid any bonus, or granted any
increase in severance or termination pay, in each case, for any individual or
otherwise materially changed any of the terms of employment or service for any
of its Employees;

(b) entered into any loan or advanced any money or other property with any other
Person;

(c) incurred any Indebtedness other than trade accounts payable incurred in the
ordinary course consistent with past practice;

(d) mortgaged, pledged or subjected to any Lien, any of its properties or
assets, tangible or intangible;

(e) acquired or disposed of any assets or properties having a value in excess of
$20,000 (singly or in the aggregate) other than in the ordinary course
consistent with past practice;

(f) forgiven or canceled any debts or claims other than in the ordinary course
consistent with past practice, or waived any rights, having a value in excess of
$20,000;

 

-9-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(g) incurred a capital expenditure or made a commitment exceeding $20,000;

(h) made or changed any material election in respect of Taxes, adopted or
changed any accounting method in respect of Taxes, agreed to or settled any
claim or assessment in respect of Taxes, or extended or waived any of the
limitation periods applicable to any claim or assessment in respect of Taxes;

(i) sold, assigned or disposed of, or suffered any Lien placed upon, any Company
Intellectual Property;

(j) engaged in any transaction involving real property;

(k) incurred any damage, destruction or loss any material property or material
assets, whether or not covered by insurance;

(l) received notice of termination by a third party with respect to any Material
Contract;

(m) declared, set aside, paid or made other distribution in respect of any of
its capital stock, or any direct or indirect redemption, purchase or other
acquisition of any of such stock by it; or

(n) entered into any agreement, commitment or obligation to do any of the
foregoing.

3.9 Taxes. Each of Cardium and Angionetics (or Cardium on behalf of Angionetics)
has (a) timely filed all federal, state, local and foreign franchise, income,
sales, gross receipts and all other Tax Returns which are required to be filed
by it and which were not delinquent prior to the date hereof, and (b) paid
within the time and in the manner prescribed by law or established reasonable
reserves for the payment of all taxes, levies, assessments, fees, penalties,
interest and other governmental charges accrued or payable for all periods
ending on or prior to the date hereof. The Tax Returns are complete and accurate
in all material respects, and no Tax assessment or deficiency which has not been
paid or for which an adequate reserve has not been set aside, has been made or
proposed against Cardium or Angionetics (or Cardium on behalf of Angionetics).
None of the Tax Returns are now being examined or audited nor, to the Knowledge
of Cardium and to the Knowledge of Angionetics, is there indication of intent by
a Government Authority to examine or audit any Tax Return, and no consents
waiving or extending any applicable statues of limitations for the Tax Returns,
or any taxes required to be paid thereunder, have been filed.

3.10 Litigation. There is no Action pending, or to the Knowledge of Cardium and
Angionetics, threatened against Cardium or Angionetics, any of their respective
properties or assets, or the Transaction or the other transactions contemplated
hereby. Neither Cardium nor Angionetics is subject to, or in default with
respect to, any order, writ, injunction or decree of any Governmental Authority
known to or served upon such entity. There is no Action by Cardium or
Angionetics, pending or threatened against any other Person.

3.11 Title to Assets: Property.

(a) Each of Angionetics and Cardium has good and valid title to, or a valid
leasehold interest in, all and tangible personal property and other assets
reflected in the

 

-10-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Financial Statements or acquired after the date of the Interim Balance Sheet,
other than properties and assets sold or otherwise disposed of in the ordinary
course. All such properties and assets (including leasehold interests) are free
and clear of Liens except for the following: (i) Liens for Taxes not yet due and
payable or being contested in good faith by appropriate procedures;
(ii) mechanics, carriers’, workmen’s, repairmen’s or other like liens arising or
incurred in the ordinary course of business; (iii) Liens arising under original
purchase price conditional sales contracts and equipment leases with third
parties entered into in the ordinary course of business; or other imperfections
of title or Liens, if any, that have not had, and would not reasonably be
expected to have a material adverse effect on the financial position, or the
conduct or operation of the Business as currently conducted.

(b) Neither Angionetics nor Cardium owns any real property. Cardium or
Angionetics has provided to Investor copies of the Intercompany Agreements
pursuant to which Angionetics has a license to use certain real property leased
by Cardium. Angionetics does not currently own, nor has it ever owned, occupied
or used, nor does it have any estate, interest or right in any real property nor
does it have any liability (whether actual contingent or prospective) or
obligation in respect of any real property other than the license contained in
the Intercompany Agreements.

3.12 Contracts. Cardium or Angionetics has made available to Investor a true and
correct copy of each of the following Contracts to which any Angionetics is a
party or by which any of Angionetics’ assets or properties, are bound as of the
date hereof:

(a) any Contract or series of related Contracts pursuant to which Angionetics is
a party to or by which it is bound that involves (i) obligations of, or payments
by Angionetics in excess of $20,000 other than in the ordinary course of
Angionetics’ business, or (ii) the license of any patent, copyright, trade
secret or other proprietary right to or from Angionetics, or (iii) the granting
of any rights affecting the development, manufacture, licensing, marketing, sale
or distribution of Angionetics’ products or services or (iv) indemnification by
Angionetics with respect to infringements of proprietary rights;

(b) any Contract to grant any severance or other termination pay or benefits or
any compromise or settlement agreement relating to the waiver or settlement of
any other employee rights or claims, in any case where such Contract has
continuing financial obligations or effects, including stock options;

(c) any Contract that Angionetics may not terminate in its discretion, with
ninety (90) or fewer days’ notice, in each case without Liability or other
further material obligations, other than (i) nondisclosure or confidentiality
agreements, (ii) nondisclosure or confidentiality provisions in Contracts
entered into in the ordinary course of business and (iii) Contracts with
customers entered into in the ordinary course of business.

(d) any distributor, reseller, revenue sharing, sales representative or similar
Contract;

(e) any Contract (i) limiting the freedom of a Angionetics to engage or
participate, or compete with any other Person, in any line of business, market
or geographic area, or to make use of any Intellectual Property, (ii) under
which the Angionetics grants most favored customer pricing, exclusive sales,
distribution, marketing or other exclusive rights, rights of refusal, rights of
first negotiation or similar rights and/or terms to any Person, or
(iii) otherwise limiting the right of a Angionetics to (A) sell, distribute or
manufacture any products, services, or

 

-11-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Technology; (B) purchase or otherwise obtain any services or any software or
other Technology, or (C) grant reseller rights to third parties;

(f) any Contract restricting the ability of Angionetics or any of its respective
Employees to hire or solicit potential Employees;

(g) all Contracts pursuant to which Angionetics has agreed to any restriction on
the right to use or enforce any Technology or Intellectual Property;

(h) all Contracts pursuant to which Angionetics has agreed to transfer or sell
rights in or with respect to any Technology or Intellectual Property, other than
licenses in the ordinary course of business;

(i) any Contract providing for the development of any Technology, independently
or jointly, by or for Angionetics, including any invention assignment or similar
Contract between Angionetics and an Employee;

(j) any Contract evidencing Indebtedness to any Person, or any agreement of
guaranty, indemnification or other similar commitment with respect to the
obligations or Liabilities of any other Person;

(k) any Contract for the past, present or future sale or transfer of any
material portion of the assets or business of Angionetics;

(l) any Contract for the acquisition of the business or share capital of another
Person;

(m) any Contract, including any letter of intent, memorandum of understanding or
other similar document in the past twelve months (i) with any representative of
any corporation or corporations regarding the merger of Angionetics with or into
any such corporation or corporations, (ii) with any representative of any
corporation, partnership, association or other business entity or any individual
regarding the sale, conveyance or disposition of all or substantially all of the
assets of Angionetics or a transaction or series of related transactions in
which more than fifty percent (50%) of the voting power of Angionetics would be
disposed of, or (iii) regarding any other form of liquidation, dissolution or
winding up of Angionetics.

(n) any Contract relating to the formation, creation, operation, management, or
control of a joint venture, partnership, or other similar arrangement with one
or more Persons;

(o) any referral, affiliate marketing, joint marketing, or similar Contract;

(p) any Contract or plan for which any benefits will be increased, calculated or
accelerated, by the occurrence the Transaction (either alone or upon the
occurrence of additional or subsequent events);

(q) any Contracts between Angionetics and any of its Affiliates (collectively,
the “Intercompany Agreements”); or

(r) any settlement agreement.

 

-12-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Each of the Contracts required to be made available to Investor under this
Section (each, a “Material Contract”) is a valid and binding agreement of
Angionetics and Cardium, and is in full force and effect in accordance with its
terms. Angionetics is not in default or material breach under the terms of any
Material Contract, nor will the consummation of the Transaction or any other
transactions contemplated by this Agreement give rise to any such default or
material breach. Cardium is not in default or material breach under the terms of
any Material Contract, nor will the consummation of the Transaction or any other
transactions contemplated by this Agreement give rise to any such default or
material breach. To the Knowledge of Cardium and to the Knowledge of
Angionetics, no other party to any Material Contract is in material default or
breach of such Material Contract.

3.13 Intellectual Property.

(a) Angionetics owns a valid right, title, interest or license in and to the
Intellectual Property necessary or material for the operation of its Business as
currently conducted. The Disclosure Schedule contains a complete list of the
following Intellectual Property of Angionetics: (i) trademarks and service
marks, including all applications and registrations; (ii) copyrights, including
all applications and registrations related to the foregoing; (iii) patents and
patent applications; and (iv) internet domain name registrations.

(b) To the Knowledge of Cardium and to the Knowledge of Angionetics, all such
Intellectual Property rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property rights.

(c) To the Knowledge of Cardium and to the Knowledge of Angionetics, neither
Cardium nor Angionetics has violated or infringed upon the Intellectual Property
rights of any other Person. There are no claims pending or, to the Knowledge of
Cardium and to the Knowledge of Angionetics, threatened against Cardium or
Angionetics regarding any claim or infringement of any Intellectual Property
belonging to any other Person and Cardium has not received any notice (written
or otherwise) of any claim of any such infringement.

(d) Neither Angionetic nor Cardium have entered into any license, assignment,
option or transfer of any of the Intellectual Property necessary or material to
the operation of the Business with any third party, other than agreements with
its own employees or consultants, standard end-user license agreements,
support/maintenance agreements and agreements entered in the ordinary course of
Angionetic’s Business.

(e) Each employee of Angionetics or Cardium has executed a confidential
information and invention assignment agreement, in substantially the form
delivered to Investor. Each consultant to Angionetics or Cardium that has had
access to the Intellectual Property has entered into an agreement containing
appropriate confidentiality and invention assignment provisions. To the
Knowledge of Cardium and to the Knowledge of Angionetics, no officer, employee
or consultant of Cardium or Angionetics is in violation of such confidential
information and invention assignment agreement or any prior employee contract or
proprietary information agreement with any other corporation or third party.

3.14 Personnel.

(a) Angionetics is in compliance in all material respects with all Laws,
contractual terms and terms imposed by collective agreement, staff handbook,
company policy, custom and practice and any codes of conduct and practice (or
made by anybody with functions

 

-13-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

or powers in relation to employees) respecting employment or engagement, as the
case may be, of any Employee. Angionetics does not have any Liability with
respect to any misclassification of: (i) any Employee as an independent
contractor rather than as an employee, (ii) any Employee seconded from or to, or
provided by another employer, or (c) any Employee currently or formerly
classified as exempt from overtime wages.

(b) Angionetics has withheld all amounts required by applicable Laws or by
Contract to be withheld from the wages, salaries, and other payments to
Employees; and is not liable for any arrears of wages, compensation, Taxes,
penalties or other sums for failure to comply with any of the foregoing.
Angionetics has paid in full to all Employees all wages, salaries, commissions,
bonuses, benefits and other compensation due to be paid to or on behalf of such
Employees, except for such amounts as are reflected on the Interim Balance Sheet
or have been accrued since the date of the Interim Balance Sheet in the ordinary
course consistent with past practice.

(c) Angionetics is not liable for any material payment to any trust or other
fund or to any Governmental Authority, with respect to unemployment compensation
benefits, social security or other benefits or obligations for Employees (other
than routine payments to be made in the normal course of business and consistent
with past practice). There are no situations ongoing, pending or, to the
Knowledge of Cardium, threatened, between Angionetics and its Employees or other
service providers, which could result in or has or has threatened to result in
any Action before any Governmental Authority, or any dispute, disciplinary
and/or grievance investigation or procedure (including the consummation of the
Transaction).

3.15 Employee Benefit Plans.

(a) Employee Plans. Cardium has made available to Investor a list of each
material Employee Plan.

(b) Employee Plan Compliance. Angionetics and Cardium have each performed all
obligations required to be performed by it under, is not in default or violation
of each Employee Plan, and each Employee Plan has been established and
maintained in accordance with its terms and in compliance with all applicable
Laws (including ERISA and the Code). There are no Actions pending or, to the
Knowledge of Cardium, threatened against any Employee Plan or against the assets
of any Employee Plan. No Employee Plan has unfunded Liabilities. There are no
audits, inquiries or proceedings pending or, to the Knowledge of Cardium,
threatened by any other Governmental Authority with respect to any Employee
Plan.

(c) No Pension Plan or Self-Insured Plan. Neither Cardium nor Angionetics has
ever maintained, established, sponsored, participated in, or contributed to, any
pension or retirement benefit plan for any Person. Neither Cardium nor
Angionetics has ever maintained, established, sponsored, participated in or
contributed to any self-insured plan that provides benefits to any Person.

(d) No Post-Employment Obligations. No Employee Plan provides, or reflects or
represents any Liability to provide post-termination or retiree life insurance,
or health benefits to any Person for any reason, except as may be required by
applicable Law, and Angionetics has not ever represented, promised or contracted
(whether in oral or written form) to any Employee (either individually or to
Employees as a group) or any other Person that such Employee(s) or other Person
would be provided with life insurance, health benefits after termination of
employment, except to the extent required by applicable statute.

 

-14-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(e) Section 280G; Compensation Deduction. Neither the execution of this
Agreement nor the consummation of the transactions contemplated hereby will
result in “excess parachute payments” within the meaning of Section 280G(b) of
the Code.

3.16 Compliance with Laws; Permits.

(a) Angionetics has conducted the Business in compliance with all applicable
laws, statutes, ordinances, rules, regulations, orders and other requirements of
all national governmental authorities, and of all territories, states,
municipalities and other political subdivisions and agencies thereof, having
jurisdiction over it, except for violations that, individually or in the
aggregate, would not have or could not reasonably be expected to have a material
adverse effect on the financial position, conduct or operation of the Business
as presently conducted or proposed to be conducted. Neither Cardium nor
Angionetics has received any written notices of violation with respect to any
Law in connection with the conduct, ownership or operation of the Business. To
the Knowledge of Cardium and to the Knowledge of Angionetics, Angionetics is not
under investigation with respect to, has not been threatened to be charged with,
nor has been given notice of, any violation of any Law by any Governmental
Authority.

(b) Angionetics possesses all material Permits necessary for the present conduct
of its Business. Each of such Permits is in full force and effect, and there are
no pending or, to the Knowledge of Cardium and to the Knowledge of Angionetics,
threatened proceedings challenging the validity of, or seeking to revoke or
discontinue, any Permit.

3.17 Certain Relationships and Related Transactions.

(a) None of the officers or directors of Cardium or Angionetics and, to the
Knowledge of Cardium and to the Knowledge of Angionetics, none of the employees
of Cardium or Angionetics, has any direct or indirect ownership, participation,
royalty or other interest in, or is an officer, director, employee of or
consultant or contractor for any firm, partnership, entity or corporation that
competes with, or does business with, or has any contractual arrangement with
Angionetics (except with respect to any interest in less than 1% of the stock of
any corporation whose stock is publicly traded).

(b) To the Knowledge of Cardium and to the Knowledge of Angionetics, none of the
Related Parties or their immediate family members has any interest in any
property, real or personal, tangible or intangible (including any Intellectual
Property) that is used in, or that relates to, the Business, except for the
Intercompany Agreements and rights of shareholders under applicable Laws or
Intellectual Property that cannot be assigned as a matter of law.

(c) Angionetics does not have any obligations to Taxus Shanxi Pharmaceuticals
Co., Ltd or to Shenzhen Qianhai Taxus Industry Capital Management Co., Ltd, or
to any of their Affiliates (collectively “Taxus Shanxi”), including but not
limited to rights to acquire any equity of or license rights from Angionetics or
from Cardium related to Angionetics. The Related Agreements have been approved
unanimously by the Board of Cardium, including by the director affiliated with
and representing Taxus Shanxi.

3.18 Insurance. Cardium has made available to Investor a list as of the date
hereof of all insurance policies maintained by or on behalf of Cardium and each
of its Subsidiaries, including Angionetics. Such policies are in full force and
effect and will continue in full force and

 

-15-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

effect notwithstanding the sale and purchase of the Shares, and Cardium and its
Subsidiaries have complied in all material respects with the provisions of such
policies.

3.19 Obligations of Management. Each officer and key employee of Angionetics is
currently devoting substantially all of his or her business time to the conduct
of the business of Agionetics. Neither Cardium nor Angionetics is aware that any
officer or key employee of Angionetics is planning to work less than full time
at Angionetics in the future. No officer or key employee is currently working
or, to the Knowledge of Cardium or to the Knowledge of Angionetics, plans to
work for a competitive enterprise, whether or not such officer or key employee
is or will be compensated by such enterprise.

3.20 Registration and Voting Rights. Except as set forth in Investors Rights
Agreement, Angionetics is presently not under any obligation and has not granted
any rights to register under the Securities Act any of its presently outstanding
securities or any of its securities that may hereafter be issued. Cardium has
not entered into any agreements with respect to the voting of capital shares of
Angionetics.

3.21 Disclosure. To the Knowledge of Cardium and to the Knowledge of
Angionetics, neither the Agreement, the Related Agreements nor any other
documents or certificates delivered in connection herewith, when taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.

3.22 Brokers and Finders. Neither Cardium nor Angionetics is a party to a
Contract with any investment banker, broker, advisor or similar party, or any
accountant, legal counsel or other Person retained by Cardium or Angionetics, in
connection with this Agreement and the transactions contemplated hereby.

3.23 No “Bad Actor” Disqualification. Each of Angionetics and Cardium has
exercised reasonable care, in accordance with SEC rules and guidance, to
determine whether any Covered Person (as defined in Rule 506(d)(1) under the
Securities Act) is subject to any of the “bad actor” disqualifications described
in Rule 506(d)(1)(i) through (viii) under the Securities Act (“Disqualification
Events”). To Angionetics’ knowledge and to Cardium’s Knowledge, no Covered
Person is subject to a Disqualification Event, except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3) under the Securities Act. Each of
Angionetics and Cardium has complied, to the extent applicable, with any
disclosure obligations under Rule 506(e) under the Securities Act.

SECTION 4

REPRESENTATIONS AND WARRANTIES

BY INVESTOR

Investor hereby makes the representations and warranties contained in this
Section 4 to Cardium and Angionetics:

4.1 Organization. Investor is a Hong Kong limited liability companyduly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation.

4.2 Authority. Investor has all necessary corporate power and authority to
execute and deliver this Agreement, the Related Agreements and each certificate
and other instrument required hereby to be executed and delivered by Investor
pursuant hereto and to perform its

 

-16-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

respective obligations hereunder and thereunder and to complete the Transaction
and the other transactions contemplated hereby and thereby. The execution,
delivery and performance by Investor of this Agreement, the Related Agreements,
and each certificate and other instrument required to be executed and delivered
by Investor pursuant hereto and the consummation by Investor of the Transaction
and the other transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action on the part of Investor.
Each of this Agreement, the Related Agreements, and each certificate and other
instrument required to be executed and delivered by Investor pursuant hereto has
been duly and validly executed and delivered by Investor and will constitute a
legal, valid and binding obligation of Investor, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, reorganization or
similar laws of general application affecting the rights and remedies of
creditors, and to general equity principles.

4.3 No Conflicts. The execution and delivery of this Agreement, the Related
Agreements, and each certificate and other instrument required to be executed
and delivered by Investor pursuant hereto, the compliance with the provisions of
this Agreement, the Related Agreements, and each certificate or other instrument
required to be executed and delivered by Investor pursuant hereto, the
consummation of the Transaction and the other transactions contemplated hereby
and thereby, in each case, will not (a) result in any Conflict with any
provision of Investor Organizational Documents, (b) result in any Conflict with
any material Contract to which Investor is a party, (c) result in the creation
or imposition of any Lien upon any assets of Investor or its Subsidiaries, or
(d) violate in any material respect any Laws applicable to Investor or its
Subsidiaries or any of their respective properties or assets.

4.4 Governmental Filings and Consents. No consent, approval, order or
authorization of, or registration, declaration, notice or filing with any
Governmental Authority is required on the part of Investor in connection with
the execution and delivery of this Agreement, the Related Agreements or the
consummation of the Transaction or any other transactions contemplated hereby or
thereby.

4.5 No Registration. The Shares and the Conversion Shares have not been, and
will not be, registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of Investor’s representations as
expressed herein or otherwise made pursuant hereto.

4.6 Investment Intent. Investor is acquiring the Shares for investment for its
own account not as a nominee or agent, and not with the view to, or for resale
in connection with, any distribution thereof. Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act. Investor does not have any contract,
undertaking, agreement or arrangement with any person or entity to sell,
transfer or grant participation to such person or entity or to any third person
or entity with respect to the Shares.

4.7 Investment Experience. Investor has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to Angionetics. Investor has sufficient knowledge and experience in financial
and business matters such that Investor is capable of evaluating the merits and
risks of its investment in Angionetics and can protect its own interests in
connection with the evaluation of the Transaction.

 

-17-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

4.8 Speculative Nature of Investment. Investor understands and acknowledges that
Angionetics has a limited financial and operating history and that an investment
in Angionetics is highly speculative and involves substantial risks. Investor
can bear the economic risk of the investment and is able, without impairing
Investor’s financial condition, to hold the Shares for an indefinite period of
time and to suffer a complete loss of the investment.

4.9 Access to Information. Investor has had an opportunity to ask questions of,
and receive answers from, the officers of Cardium and Angionetics concerning
this Agreement, the exhibits and schedules attached hereto and thereto and the
Transaction contemplated by this Agreement, as well as Angionetics’ business,
management and financial affairs, which questions were answered to its
satisfaction. Investor believes that it has received all the information
Investor considers necessary or appropriate for deciding whether to acquire the
Shares. Investor is relying solely on its own counsel and not on any statements
or representations of Cardium, Angionetics or their Representatives for legal
advice with respect to this investment or the Transaction contemplated by this
Agreement other than the representations and warranties of Cardium and
Angionetics in this Agreement.

4.10 Securities Law Compliance. Investor is satisfied as to the full observance
of the Laws of Investor’s jurisdiction in connection with any invitation to
purchase the Shares or any use of the agreements, including (i) the legal
requirements within Investor’s jurisdiction for the purchase of the Shares,
(ii) any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained and (iv) the income
Tax and other Tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Shares. Investor’s acquisition and
continued legal and beneficial ownership of the Shares will not violate any
applicable securities or other Laws of Investor’s jurisdiction.

4.11 Brokers and Finders. Investor is not a party to a Contract with any
investment banker, broker, advisor or similar party, or any accountant, legal
counsel or other Person retained by Investor, in connection with this Agreement
and the transactions contemplated hereby.

SECTION 5

ADDITIONAL AGREEMENTS

5.1 Right of First Refusal

(a) Cardium hereby grants Investor a right of first refusal to purchase any
shares of Angionetics capital stock held by Cardium, pursuant to the terms of
this Section 5.1. Before Cardium or any of its Affiliates may transfer any
shares of Common Stock or other capital stock in Angionetics to an unaffiliated
third party, Cardium shall first deliver to the Investor a written notice (the
“Transfer Notice”) stating: (i) Cardium’s bona fide intention to transfer such
shares; (ii) the name of each proposed purchaser or other transferee (each, a
“Proposed Transferee”); (iii) the type and aggregate number of securities
proposed to be transferred to each Proposed Transferee (the “Offered Shares”);
(iv) the bona fide cash price or, in reasonable detail, other consideration for
which Cardium proposes to transfer the Offered Shares (the “Offered Price”); and
(v) whether any Proposed Transferee or any of its directors, executive officers,
other officers that may serve as a director or officer of any company in which
it invests, general partners or managing members or any person that would be
deemed a beneficial owner of the Offered Shares (in accordance with Rule 506(d)
of the Securities Act) is subject to any Bad Actor Disqualification (except for
Bad Actor Disqualifications covered by Rule

 

-18-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

506(d)(2)(ii) or (iii) or (d)(3) under the Securities Act and disclosed,
reasonably in advance of the transfer, in writing in reasonable detail to the
Investor).

(b) For a period of twenty (20) days (the “Exercise Period”) after the date on
which the Transfer Notice is delivered to the Investor, the Investor shall have
the right to purchase all but not less than all of the Offered Shares on the
terms and conditions set forth in this Section 5.1 (the “Right of First
Refusal”). In order to exercise its Right of First Refusal, the Investor must
deliver written notice to Cardium within the Exercise Period.

(c) The purchase price for the Offer Shares will be the Offered Price, and if
the Offered Price includes consideration other than cash, the cash equivalent
value of the non-cash consideration will be determined by the Board of Directors
of Angionetics, including the Series A Director (as defined in Angionetics’
Certificate of Designation of the Series A Preferred Stock), in good faith, or
by a third party valuation firm selected by the Board of Directors of
Angionetics, including the Series A Director.

(d) Subject to compliance with applicable state and federal securities laws, the
Investor exercising its Right of First Refusal shall effect the purchase of all
but not less than all of the Offered Shares, including the payment of the
purchase price, within twenty (20) days after the expiration of the Exercise
Period (the “Right of First Refusal Closing”). Payment of the purchase price
will be made, at the option of the Investor, (i) in cash (by check), (ii) by
wire transfer, (iii) by cancellation of all or a portion of any outstanding
indebtedness of Cardium to the Investor, as the case may be, or (iv) by any
combination of the foregoing. At such Right of First Refusal Closing, Cardium
shall deliver to the Investor one or more certificates, properly endorsed for
transfer, representing such Offered Shares so purchased.

(e) The Right of First Refusal shall expire upon the earlier of (i) Angionetic’s
initial Qualified Public Offering (as defined in the Certificate of Designation)
or (ii) if the Second Closing does not occur by the termination date in
Section 7.1(b)(4) of this Agreement.

5.2 Tag-along Rights.

(a) If at any time prior to the consummation of a Qualified Public Offering,
Cardium proposes to sell Common Stock of the Company representing more than 20%
of the outstanding Common Stock to an un-affiliated third party (the “Proposed
Transferee”) the Investor shall be permitted to participate in such sale (a
“Tag-along Sale”) on the terms and conditions set forth in this Section 5.2, if
Investor has not exercised its rights of first refusal in Section 5.1.

(b) Prior to the consummation of the sale described in Section 5.2 Cardium shall
deliver to the Investor a written notice (a “Sale Notice”) of the proposed sale
no more than 5 Business Days after the execution and delivery by all the parties
thereto of the definitive agreement entered into with respect to the Tag-along
Sale and, in any event, no later than 10 Business Days prior to the closing date
of the Tag-along Sale. The Sale Notice shall make reference to Investor’s rights
hereunder and shall describe in reasonable detail: (i) the number of shares of
Common Stock to be sold by Cardium; (ii) the name of the Proposed Transferee;
(iii) the per share purchase price and the other material terms and conditions
of the sale, including a description of any non-cash consideration in sufficient
detail to permit the valuation thereof; (iv) the proposed date, time and
location of the closing of the sale; and (v) a copy of any form of agreement
proposed to be executed in connection therewith.

 

-19-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c) Investor shall exercise its right to participate in a Tag-Along Sale by
delivering to Cardium a written notice (a “Tag-along Notice”) stating its
election to do so and specifying the number of shares of Common Stock to be sold
by it no later than five Business Days after receipt of the Sale Notice (the
“Tag-along Period”). Investor shall have the right to sell in a sale subject to
Section 5.2 the number of shares of Common Stock equal to the product obtained
by multiplying (i) the number of shares of Common Stock held by Investor and its
affiliates by (ii) a fraction (A) the numerator of which is equal to the number
of shares of Common Stock Cardium proposes to sell or transfer to the Proposed
Transferee and (B) denominator of which is equal to the number of shares of
Common Stock then owned by Cardium. If Investor does not deliver a Tag-along
Notice, Investor shall be deemed to have waived its right to participate in such
sale, and Cardium shall thereafter be free to sell to the Proposed Transferee
its shares of Common Stock at a per share price that is no greater than the per
share price set forth in the Sale Notice and on other same terms and conditions
which are not materially more favorable to Cardium than those set forth in the
Sale Notice, without any further obligation to Investor. Cardium shall have 20
Business Days following the expiration of the Tag-along Period in which to sell
the shares of Common Stock described in the Sale Notice, on terms not more
favorable than those set forth in the Sale Notice. If at the end of such period
Cardium has not completed such sale, Cardium may not then effect a sale of
Common Stock subject to this Section 5.1 and 5.2 without again fully complying
with the provisions of this Section 5.1 and 5.2.

(d) Investor shall take all actions as may be reasonably necessary to consummate
the Tag-along Sale, including, without limitation, entering into agreements and
delivering certificates and instruments, in each case, consistent with the
agreements being entered into and the certificates being delivered by Cardium.
Investor shall be entitled to receive the same consideration per share as
Cardium, and shall make or provide the same representations, warranties,
covenants, indemnities and agreements as Cardium makes or provides in connection
with the Tag-along Sale (except that in the case of representations, warranties,
covenants, indemnities and agreements pertaining specifically to Cardium,
Investor shall make the comparable representations, warranties, covenants,
indemnities and agreements pertaining specifically to itself); provided, that
all representations, warranties, covenants and indemnities shall be made by
Cardium and Investor severally and not jointly and any indemnification
obligation in respect of breaches of representations and warranties that do not
relate Investor shall be in an amount not to exceed the aggregate proceeds
received by Investor in connection with any Tag-along Sale.

(e) This Section 5.1 and 5.2 shall not apply to (i) sales of Common Stock to any
employee of Cardium, or (ii) sales in a distribution to the public (whether
pursuant to a registered public offering, Rule 144 or otherwise).

5.3 Survival of Representations and Warranties. The representations and
warranties contained in this Agreement, or any instrument or certificate
delivered pursuant to this Agreement, shall survive the closing of the
Transaction contemplated hereby for a period of one (1) year and no party shall
have any recourse with respect to any breach of any such representation or
warranty for any Action initiated after that time, in each case, except that:
(i) each Fundamental Representation shall survive the closing and shall
terminate on the date that is thirty (30) days following the expiration of the
longest statute of limitations applicable to such Fundamental Representation;
and (ii) each representation and warranty shall survive indefinitely with
respect to any claim based upon, arising out of or related to fraud, willful
breach or intentional misrepresentation. None of the covenants or other
agreements contained in this Agreement shall survive the closing other than
those which by their terms contemplate

 

-20-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

performance after the date hereof, and each such surviving covenant and
agreement shall survive the closing of the Transaction for the period
contemplated by its terms. Notwithstanding the foregoing, any claims asserted in
good faith with reasonable specificity (to the extent known at such time) and in
writing by notice from the non-breaching party to the breaching party prior to
the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of such survival period and such claims shall survive
until finally resolved.

5.4 Indemnification.

(a) Indemnification by Cardium and Angionetics. Cardium and Angioetics, jointly
and severally, shall indemnify and hold harmless Investor for any Damages
resulting from, arising out or, or relating to (i) any inaccuracy in or breach
of any of the representations or warranties of Cardium and Angionetics contained
in this Agreement; or (ii) any breach or non-fulfillment of any covenant,
agreement or obligation to be performed by Cardium or Angionetics pursuant to
this Agreement.

(b) Indemnification by Investor. Investor shall indemnify and hold harmless
Angionetics for any Damages resulting from, arising out or, or relating to
(i)any inaccuracy in or breach of any of the representations or warranties of
Investor contained in this Agreement; or (ii) any breach or non-fulfillment of
any covenant, agreement or obligation to be performed by Investor pursuant to
this Agreement.

(c) Indemnification Procedures. Any claim by an indemnified party on account of
Damages shall be asserted by the indemnified party giving the indemnifying party
prompt written notice thereof. The failure to give such prompt written notice
shall not, however, relieve the indemnifying party of its indemnification
obligations, except and only to the extent that the indemnifying party forfeits
rights or defenses by reason of such failure. Such notice by the indemnified
party shall describe the claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Damages that has been or may be sustained by the
indemnified party. The indemnifying party shall have thirty (30) days after its
receipt of such notice to respond in writing to such claim. During such thirty
(30) day period, the indemnified party shall allow the indemnifying party and
its professional advisors to investigate the matter or circumstance alleged to
give rise to the claim, and whether and to what extent any amount is payable in
respect of the claim and the indemnified party shall assist the indemnifying
party’s investigation by giving such information and assistance (including
access to the indemnified party’s premises and personnel and the right to
examine and copy any accounts, documents or records) as the indemnifying party
or any of its professional advisors may reasonably request. If the indemnifying
party does not so respond within such thirty (30) day period, the indemnifying
party shall be deemed to have rejected such claim, in which case the indemnified
party shall be free to pursue such remedies as may be available to the
indemnified party on the terms and subject to the provisions of this Agreement.

5.5 Certain Payments. Investor agrees that Angionetics will use up to $500,000
of the proceeds to pay accrued legal, accounting and payroll expenses incurred
by Cardium in connection with the formation and establishment of Angionetics.
Amounts paid by Angionetics will be credited against the $2 million transfer
payment owed by Angionetics to Cardium upon the occurrence of an initial public
offering under the terms of the Contribution Agreement between Cardium and
Angionetics.

 

-21-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

5.6 Refund of Term Sheet Fee. Within 15 Business Days following the initial
Closing under this Agreement, Angionetics will refund to Zhang Songshanthe
$250,000 fee paid in connection with the execution and delivery the Term Sheet
attached hereto as Exhibit D.

SECTION 6

CONDITIONS TO CLOSING

6.1 Conditions to Obligations of All Parties. The obligations of each party to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment, at or prior to each Closing, of each of the following
conditions:

(a) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any order which is in effect and has the effect of making the
transactions contemplated by this Agreement illegal, otherwise restraining or
prohibiting consummation of such transactions or causing any of the transactions
contemplated hereunder to be rescinded following completion thereof.

(b) No Action shall have been commenced against Angionetics or Investor which
would prevent the Closing.

6.2 Conditions to Obligations of Investor. The obligations of Investor to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Investor’s waiver, at or prior to each Closing, of each of
the following conditions:

(a) The representations and warranties of Angionetics and Cardium contained in
this Agreement, the other Transaction Documents and any certificate or other
writing delivered pursuant hereto shall be true and correct in all respects (in
the case of any representation or warranty qualified by materiality) or in all
material respects (in the case of any representation or warranty not qualified
by materiality) on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects).

(b) Angionetics and Cardium shall have duly performed and complied with all
agreements, covenants and conditions required by this Agreement and each of the
other Transaction Documents to be performed or complied with by it prior to or
on the Closing Date; provided, that, with respect to agreements, covenants and
conditions that are qualified by materiality, Angionetics and Cardium shall have
performed such agreements, covenants and conditions, as so qualified, in all
respects.

(c) The Related Agreements shall have been executed and delivered by the parties
thereto and true and complete copies thereof shall have been delivered to
Investor.

(d) The Investor shall have received a certificate, dated the Closing Date and
signed by an officer of Angionetics and an officer of Cardium, that each of the
conditions set forth in Section 6.2(a) and Section 6.2(b) have been satisfied.

(e) The Investor shall have received a certificate of the Secretary (or
equivalent officer) of each of Angionetics and Cardium certifying that attached
thereto are true and complete copies of all resolutions adopted by the board of
directors of Angionetics and Cardium authorizing the execution, delivery and
performance of this Agreement and the other

 

-22-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, and that all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the transactions
contemplated hereby and thereby.

(f) Angionetics and Cardium shall have delivered to Investor a good standing
certificate from the Delaware Secretary of State as of a recent date.

(g) Investor shall have received an opinion of counsel for each of Angionetics
and Cardium in the form of Exhibit E.

(h) With respect to the second Closing only, Angionetics shall have provided
Investor with evidence of the approval the United States Food and Drug
Administration granting Angionetics clearance to conduct a Phase III clinical
trial of Generx® [Ad5FGF-4] in the United States.

6.3 Conditions to Obligations of Angionetics. The obligations of Angionetics to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Angionetics’ waiver, at or prior to each Closing, of each of
the following conditions:

(a) The representations and warranties of Investor contained in this Agreement,
the other Transaction Documents and any certificate or other writing delivered
pursuant hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality) or in all material respects
(in the case of any representation or warranty not qualified by materiality) on
and as of the date hereof and on and as of the Closing Date with the same effect
as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects).

(b) The Investor shall have duly performed and complied with all agreements,
covenants and conditions required by this Agreement and each of the other
Transaction Documents to be performed or complied with by it prior to or on the
Closing Date; provided, that, with respect to agreements, covenants and
conditions that are qualified by materiality, Investor shall have performed such
agreements, covenants and conditions, as so qualified, in all respects.

(c) The Related Agreements shall have been executed and delivered by the parties
thereto and true and complete copies thereof shall have been delivered to
Angionetics.

(d) Angionetics shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of Investor, that each of the conditions set
forth in Section 6.3(a) and 6.3(b) have been satisfied.

(e) Angionetics shall have received a certificate of the Secretary (or
equivalent officer) of Investor certifying that attached thereto are true and
complete copies of all resolutions adopted by the board of directors of Buyer
authorizing the execution, delivery and performance of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby.

 

-23-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(f) The Investor shall have delivered to Angionetics cash in an amount equal to
the purchase price for the Shares being acquired at each Closing by wire
transfer in immediately available funds, to an account or accounts designated at
least two Business Days prior to the Closing Date by Angionetics in a written
notice to Investor.

SECTION 7

TERMINATION

7.1 Termination. This Agreement may be terminated at any time prior to the
initial Closing:

(a) by the mutual written consent of Angionetics and Investor;

(b) by Angionetics by written notice to Investor if:

(1) the initial Closing has not occurred within fifteen (15) Business Days of
the date of this Agreement;

(2) Angionetics is not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Investor pursuant to
this Agreement that would give rise to the failure of any of the conditions
specified in Section 6 and such breach, inaccuracy or failure has not been cured
by Investor within ten days of Investor’s receipt of written notice of such
breach from Angionetics;

(3) any of the conditions set forth in Section 6.1 or Section 6.3 shall not have
been, or if it becomes apparent that any of such conditions will not be,
fulfilled by July 15, 2016, unless such failure shall be due to the failure of
Angionetics to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;
and

(4) as to Investors rights to acquire the 400,000 Shares, if the second Closing
has not occurred on or before September 30, 2016 (or such later date as
Angionetics and Investor may mutually agree).

(c) by Investor by written notice to Angionetics if:

(1) Investor is not then in material breach of any provision of this Agreement
and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Angionetics pursuant to
this Agreement that would give rise to the failure of any of the conditions
specified in Section 6 and such breach, inaccuracy or failure has not been cured
by Angionetics within ten days of Angionetics’ receipt of written notice of such
breach from Investor; or

(2) any of the conditions set forth in Section 6.1 or Section 6.2 shall not have
been, or if it becomes apparent that any of such conditions will not be,
fulfilled by July 15, 2016, unless such failure shall be due to the failure of
Investor to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing.

 

-24-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

7.2 Effect of Termination. In the event of the termination of this Agreement
prior to the initial Closing then the Agreement shall become void and there
shall be no liability on the part of any party hereto except that nothing herein
shall relieve any party hereto from liability for any fraud or willful breach or
any provision of this Agreement. In the event that this Agreement is terminated
after the initial Closing, but prior to the second Closing, then this Agreement
shall remain in effect as to the Shares sold pursuant to the initial Closing,
including but not limited to all the provisions of Section 5, but Angionetics
shall have no obligation to sell, and Investor shall have no right or obligation
to purchase any additional Shares following such termination.

SECTION 8

MISCELLANEOUS

8.1 Further Assurances. Each party to this Agreement shall use commercially
reasonable efforts to execute and deliver such other certificates, instruments,
agreements and other documents, and do and perform such other acts and things,
as may be reasonably necessary or desirable for purposes of effecting completely
the consummation of the Transaction and the other transactions contemplated
hereby.

8.2 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by facsimile or electronic mail,
or otherwise delivered by hand, messenger or courier service addressed:

(a) if to Investor, to Flat 01A, 10/F Carnival Commercial Building 18 Java Road,
North Point, Hong Kong, to the attention of the Chief Executive Officer or at
such other current address as Investor shall have furnished to Cardium and
Angionetics or

(b) if to the Cardium or Angionetics, to the attention of the Chief Executive
Officer of Cardium or Angionetics at 11750 Sorrento Valley Road, Suite 250, San
Diego, CA 92121, or at such other current address as Cardium or Angionetics
shall have furnished to Investors.

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
facsimile, upon confirmation of facsimile transfer or, (iii) if sent via
electronic mail, upon confirmation of delivery when directed to the relevant
electronic mail address, if sent during normal business hours of the recipient,
or if not sent during normal business hours of the recipient, then on the
recipient’s next business day.

8.3 Fees and Expenses. Each of the parties hereto shall each pay their own
expenses in connection with the negotiation and execution of this Agreement and
the Transaction contemplated hereby.

8.4 Successors and Assigns. All covenants and agreements and other provisions
set forth in this Agreement and made by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the successors, heirs and
permitted assigns of such party, whether or not so expressed. None of the
parties may assign or transfer any of their respective rights or obligations
under this Agreement without the consent in writing of the other party; provided
however that Investor may assign its rights and obligations hereunder to an
Affiliate of Investor.

 

-25-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

8.5 Third Parties. Except as specifically set forth or referred to herein,
nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any Person any rights or remedies under or by reason of this
Agreement or any other certificate, document, instrument or agreement executed
in connection herewith nor be relied upon other than the parties hereto and
their respective permitted successors or assigns.

8.6 Entire Agreement. This Agreement, including the Disclosure Schedule (and all
exhibits and schedules thereto) and all Exhibits and Schedules to this
Agreement, the Related Agreements and all other agreements referred to herein
set forth the entire understanding of the parties hereto relating to the subject
matter hereof and thereof and supersede any prior understandings and agreements
relating to the subject matter hereof and thereof (including the Term Sheet);
provided, however, that the Non-Disclosure Agreement between the parties dated
January 16, 2016 shall survive the execution and delivery of this agreement and
remain in full force and effect.

8.7 Amendments. Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Agreement and signed by the parties.

8.8 No Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not alternative

8.9 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of California as applied to agreements entered into
among California residents to be performed entirely within California, without
regard to principles of conflicts of law.

8.10 Jurisdiction; Venue. With respect to any disputes arising out of or related
to this Agreement, the parties consent to the exclusive jurisdiction of, and
venue in, the state courts in San Diego County in the State of California (or in
the event of exclusive federal jurisdiction, the courts of the Southern District
of California).

8.11 Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeals.

8.12 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties that execute such
counterparts, and all of which together shall constitute one instrument. This
Agreement and may be delivered by electronic mail in portable document format or
other means intended to preserve the original

 

-26-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

graphic content of a signature. Such execution and delivery shall be considered
valid, binding and effective for all purposes. At the request of any party
hereto, all parties hereto agree to execute and deliver an original of this
Agreement as well as any facsimile or other reproduction hereof.

(signature page follows)

 

-27-



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Share Purchase
Agreement as of the day and year first above written.

 

TAXUS CARDIUM PHARMACEUTICALS GROUP, INC. By:  

/s/ CHRISTOPHER J. REINHARD

  Christopher J. Reinhard   Chief Executive Officer ANGIONETICS, INC. By:  

/s/ CHRISTOPHER J. REINHARD

  Christopher J. Reinhard   Chief Executive Officer PINEWORLD CAPITAL LIMITED
By:  

/s/ YIZHOU ZHANG

Name: Yizhuo Zhang Title: Head of Investment

 

Signature Page to Share Purchase Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

 

EXHIBIT D

name: ZHANG SONGSHAN

account no. 622-029601-888

bank name: The Hong Kong and Shanghai Banking Corporation Limited

Address: Head Office, 1 Queen’s Road Central, Hongkong

Swift code: HSBCHKHHHKH

 

Signature Page to Share Purchase Agreement